Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on May 20, 2022 is being considered by the Examiner. 
Drawing
The drawing filed on May 20, 2022 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,372,020
In reference to claim 1: the instant claim is directed to a posture estimation method having an azimuth error factor in order to correct the predicted posture which is also described fairly noted in claim 1 in view of claim 6 of U.S. Patent No. 11,372,020. Therefore, the instant claim is noted patentably distinct from claim 1 in view of claim 6 of U.S. Patent No. 11,372,020. 
With regard to claim 2: the instant claim is equivalent to claim 2 of U.S. Patent No. 11,372,020. 
With regard to claim 3: the instant claim includes a reference observation sensor; even thought it does explicitly talk about start tracker, the function of the observation sensor would also function as a star tracker; therefore, the reference observation sensor of claim 5 of U.S. Patent No. 11,372,020 would satisfy the patentable concept noted in claim 3 of the instant application. 
In reference to claim 4:  the instant claim is directed to a posture estimation device having an azimuth error factor in order to correct the predicted posture which is also described fairly noted in claim 9 in view of claim 6 of U.S. Patent No. 11,372,020. Therefore, the instant claim is not patentably distinct from claim 1 in view of claim 6 of U.S. Patent No. 11,372,020. 
In reference to claim 5: the instant claim is equivalent to claim 10 of U.S. Patent No. 11,372,020. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita et al. (U.S. PAP 2010/0161272) discloses a device and method for measuring physical amount. 
Nomura (U.S. Patent No. 9,599,635) discloses motion analysis method that uses a threshold reference with bias value setting section.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857